Name: Council Regulation (EEC) No 1614/89 of 29 May 1989 amending Regulation (EEC) No 3529/86 on protection of the Community's forests against fire
 Type: Regulation
 Subject Matter: deterioration of the environment;  environmental policy;  forestry
 Date Published: nan

 No L 165 / 10 Official journal of the European Communities 15 . 6 . 89 COUNCIL REGULATION (EEC) No 1614 /89 of 29 May 1989 amending Regulation (EEC) No 3529/86 on protection of the Community's forests against fire THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Articles 43 and 130s thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , despite the existence ofprevention measures , forest fires each year affect 500 000 hectares of woodland , especially in the southern part of the Community ; whereas it is therefore necessary for those preventive measures , introduced by Regulation (EEC) No 3529 / 86. ( 4 ), to be supplemented by appropriate measures to ensure more effective protection of forests against fires; Whereas experiments with new techniques and technologies and new equipment and products can help to increase such protection; Whereas a Standing Forestry Committee has been set up by Decision 89 / 367/EEC ( 5 ); whereas that committee should be granted the powers of the Committee on Forest Protection as provided for in Regulation (EEC) No 3529 / 86 ; Whereas the Community's financial contribution to the measures involved should be adjusted accordingly, 1 . In Article 2 : (a ) the following paragraph is added : ' la . The scheme shall also cover measures to encourage pilot projects and experiments in new techniques and technologies , and the development of equipment and products which may increase the effectiveness of measures to protect forests against fires .' (b ) in paragraph 2, 'paragraph 1 ' is replaced by 'paragraphs 1 and la'. 2 . Article 4 ( 1 ) is amended as follows: (a ) in paragraph 1 , the first part of the sentence is replaced by the following: 'The Standing Forestry Committee set up by Decision 89 / 367 /EEC (2 ) shall be consulted , within the meaning of Article 8 of Regulation (EEC) No 3528 / 86 :'; (b ) in paragraph 2, 'within the meaning of Article 8 of Regulation (EEC) No 3528 / 86' is deleted . (c) the following footnote is added : '( 2 ) OJ No L 165 , 15 . 6 . 1989 , p. 14 .' 3 . The following is added after Article 4 : 'Article 4a The Commission shall coordinate and monitor the measures taken for the protection of forests against fire that are the subject of this Regulation . It may in particular have recourse to research institutes and scientific and technical advisers .' HAS ADOPTED THIS REGULATION: 4. In Article 5 (2), 'ECU 20 million' is replaced by 'ECU 31,5 million'. 5 . In Article 6 , '30 % ' is replaced by '50 % '.Article 1 Regulation (EEC) No 3529 / 86 is hereby amended as follows : (*) OJ No C 312 , 7 . 12 . 1988 , p. 113 . ( 2 ) Opinion delivered on 26 May 1989 (not yet published in the Official Journal). ( 3 ) OJ No C 139 , 5 . 6 . 1989 , p. 14. ( 4 ) OJ No L 326 , 21 . 11 . 1986 , p. 5 . ( s ) See page 14 of this Official Journal . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 15 . 6 . 89 Official Journal of the European Communities No L 165 / 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1989 . For the Council The President C. ROMERO HERRERA